LYMBURNER, Judge,
concurring in part and dissenting in part:
I concur with the lead opinion that the fourteenth amendment equal protection principles enunciated in Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed. 2d 69 (1986), apply to courts-martial through the fifth amendment’s due process clause, i.e., a prosecutor’s purposeful discriminatory use of peremptory challenges to exclude members of an accused’s race from a court-martial violates due process, and that, based upon the record in this case, the military judge did not abuse his discretion in determining a prima facie use of purposeful discrimination had not been established. I respectfully dissent from the lead opinion that “Application of the specific procedural formulation enunciated in Batson to trials by court-martial is neither required nor practicable ...” and that the establishment of a per se rule is appropriate to military practice, i.e., “we will require only that the accused state an objection to the prosecutor’s peremptory challenge____ [Tjhis per se rule requires no balancing of factors, no evidentiary hearing, and no need for later review of a trial judge’s prima facie determination.”
In Batson, the Supreme Court set out procedures and allocated the burden of persuasion to safeguard an accused’s fourteenth amendment equal protection right not to have members of his race excluded from the court solely because of race. In a similar manner, the Supreme Court established procedural safeguards for an accused’s fifth amendment right against self-incrimination in Miranda v. Arizona, 384 U.S. 436, 478-79, 86 S.Ct. 1602, 1629-30, 16 L.Ed.2d 694 (1966). As observed by the Court of Military Appeals,
A cursory scrutiny of the opinion in Miranda makes crystal clear that the formulae there laid down by the Court are constitutional in nature, although the door was left open for the legislative process to innovate “other procedures which are at least as effective ” [in safeguarding an accused’s fifth amendment rights].
United States v. Tempia, 37 C.M.R. 249, 255 (C.M.A.1967), (quoting Miranda, 384 U.S. at 467, 86 S.Ct. at 1624) (emphasis supplied by Tempia court). Until such time that the legislative process — or, within the armed forces, the President or other competent authority — establishes procedures at least as effective in safeguarding an accused’s rights in this regard, I would apply basic procedural and burden of persuasion rules as set out in Batson and implemented in the federal courts. Article 36, Uniform Code of Military Justice, 10 U.S.C. § 836 [hereinafter UCMJ], contemplates that the President shall prescribe trial procedures, including modes of proof, which shall, so far as he considers practicable, apply the principles of law and rules of evidence generally recognized in the trial of criminal cases in the United States district courts. My initial impression is that this court’s per se procedures will prove to *713be not as effective as the Batson procedures in safeguarding an accused’s Batson rights. Illustrative of my concern is the court’s obtaining of an affidavit from the trial counsel — explaining why he challenged a black member — even when the majority of the court have determined defense counsel did not establish a prima facie case. This action sounds more in the nature of a rescue mission than according appellant his “day in court.” Furthermore, I share Senior Judge DeFord’s opinion on the distinct disadvantages and harmful effects of any per se rule, from the perspective of the military judge, government counsel, and an appellate court.
I see no serious inconsistency between the Batson procedures and either Article 41(b), UCMJ (each party should have one peremptory challenge) or Rule for Courts-Martial [hereinafter R.C.M.] 912(b) (challenge of selection of members). Surely Congress did not intend that a party could exercise an Article 41 peremptory challenge for an unconstitutional purpose, as Congress did not intend improper criteria to be used in the Article 25 selection of court members. See United States v. McClain, 22 M.J. 124 (C.M.A.1986). Also, the procedures in Batson are not necessarily inconsistent with R.C.M. 912(b)(2) which requires that a proponent establish a prima facie case (an offer of proof of matters which, if true, would constitute improper selection of members) before he shall be entitled to an evidentiary hearing. In the normal case the military judge would hear opposing counsel’s response to the offer before determining the need for an evidentiary hearing. As both Senior Judges DeFord and Adamkewicz persuasively make clear, the trial judge and counsel in the court-martial system are very capable in handling this procedure and mode of proof. Because an evidentiary hearing appears more of an option under R.C.M. 912(b)(2) than Batson, I have no problem with the lead opinion’s observation that “[i]n the normal case we see no reason for, and therefore discourage, an evidentiary proceeding for challenging the reason provided by the government.” However, where a military judge believes such an evidentiary proceeding appropriate and necessary, the military judge should be authorized to conduct such a hearing.
In the referenced earlier panel opinion of the court, in which I participated, we held that the Batson rule applies to court-martial, that appellant had established a prima facie case of discrimination, and that there should be a limited hearing to allow the government to rebut appellant’s allegation. That opinion was subsequently vacated and a rehearing en banc ordered. My two colleagues, with whom I had earlier concurred, persist in their opinion that appellant has established in the record a prima facie case. My earlier position was influenced primarily by the fact that in oral argument before this court, government counsel conceded that there is no basis in the record to find a non-discriminatory reason for the challenge. There is case authority for the proposition that, where the government so concedes, the defendant “wins the match.” Subsequently, during the rehearing en banc, the government did articulate several factors supporting the military judge’s determination that the defense counsel had not established a prima facie case within the meaning of Batson. Based upon those facts and circumstances found in the record and set out in the lead opinion, as well as those set forth by Senior Judge DeFord, I share their opinion that the trial judge did not abuse his discretion in this matter. Although I regret the military judge did not have each counsel articulate and argue the relative weight of those factors in the record supporting their respective positions and that he did not set forth in more detail the factual basis for his findings, I find no prejudicial error resulting therefrom within the meaning of Article 59(a), UCMJ.
I would affirm the findings and sentence and establish for trials by court-martial, as an interim measure, the basic procedures and burdens of persuasion set forth in Bat-son.